Exhibit 10.1
CARDIOGENESIS CORPORATION
RESTRICTED STOCK PURCHASE AGREEMENT
UNDER
STOCK OPTION PLAN
     THIS RESTRICTED STOCK PURCHASE AGREEMENT (the “Agreement”) is entered into
as of                     , 20___ by and between
                                         (hereinafter referred to as
“Purchaser”), and Cardiogenesis Corporation, a California corporation
(hereinafter referred to as the “Company”), pursuant to the Company’s Stock
Option Plan, as amended from time to time (the “Plan”). Any capitalized term not
defined herein shall have the same meaning ascribed to it in the Plan.
R E C I T A L S:
     A. Purchaser is an Employee or Consultant, and in connection therewith has
rendered services for and on behalf of the Company.
     B. The Company desires to issue shares of Common Stock to Purchaser for the
consideration set forth herein to provide an incentive for Purchaser to remain
an Employee or Consultant of the Company and to exert added effort towards its
growth and success.
     NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth, and for other good and valuable consideration, the parties agree as
follows:
     1. Issuance of Shares. The Company hereby sells to Purchaser, and Purchaser
hereby purchases from the Company, an aggregate of
                                         (                    ) shares of Common
Stock of the Company (the “Shares”) on the terms and conditions set forth in
this Agreement and the Plan.
     2. [Consideration. The purchase price (the “Purchase Price”) for the Shares
shall be $      per share, or a total of $                    .]
     3. Vesting of Shares.
          (a) Subject to Section 4(f) below, the Shares acquired hereunder shall
vest and become “Vested Shares” as to                      percent (___%) of the
Shares on the first anniversary of the date of this Agreement,
                     percent (___%) of the Shares on the second anniversary of
the date of this Agreement and                                          percent
(___%) of the Shares on the third anniversary of the date of this Agreement, at
which time 100% of the Shares shall be Vested Shares. Shares which have not yet
become vested are herein called “Unvested Shares.” No additional shares shall
vest after the date of termination of Purchaser’s Continuous Status as an
Employee or Consultant.
          (b) Notwithstanding Section 3(a), the Administrator may determine that
if Purchaser holds Shares at the time of a merger of the Company with or into
another corporation, or the sale of substantially all of the assets of the
Company, the Repurchase Option shall automatically terminate immediately prior
to the consummation of such transaction, and the Shares subject to the
terminated Repurchase Option shall immediately vest in full, except to the
extent that this Agreement is continued, assumed, or substituted for by the
acquiring or successor entity (or parent thereof) in connection with such
transaction. If the Administrator does not make such determination, the Shares





--------------------------------------------------------------------------------



 



will cease vesting upon the consummation of such transaction (except as provided
for in subsection (c) below) and Purchaser shall not have any right or title in
any Unvested Shares.
          (c) However, if in the event of a transaction described in subsection
(b) above, the acquiring or successor entity (or parent thereof) provides for
the continuance or assumption of this Agreement or the substitution for this
Agreement of a new agreement of comparable value covering shares of a successor
corporation (with appropriate adjustments as to the number and kind of shares
and the purchase price), then the Repurchase Option shall not terminate, and
vesting of the Shares shall not accelerate in connection with such transaction.
     4. Repurchase Option Upon Termination of Employment.
          (a) Repurchase Option. The Company shall have the right (but not the
obligation) to repurchase (the “Repurchase Option”) any or all of the Shares
upon the voluntary or involuntary termination of the Purchaser’s employment with
the Company for any reason (including death or Disability). Upon exercise of the
Repurchase Option, the Purchaser shall be obligated to sell his or her Shares to
the Company, as provided in this Section 4.
          (b) Consideration for Repurchase Option. The repurchase price of the
Shares purchased pursuant to the Company’s Repurchase Option (the “Repurchase
Price”) shall be equal to the Purchase Price paid by the Purchaser. The
Repurchase Price shall be payable, at the option of the Company, by check or by
cancellation of all or a portion of any outstanding indebtedness of Purchaser to
the Company, or by any combination thereof.
          (c) Procedure for Exercise of Repurchase Option. For ninety (90) days
after the date of voluntary or involuntary termination of the Purchaser’s
employment with the Company for any reason (including death or Disability), the
Company may exercise its Repurchase Option by giving Purchaser and/or any other
person obligated to sell written notice of the number of Shares which the
Company desires to purchase.
          (d) Notification and Settlement. In the event that the Company has
elected to exercise the Repurchase Option as to part or all of the Shares within
the period described above, Purchaser or such other person shall deliver to the
Company certificate(s) representing the Shares to be acquired by the Company
within thirty (30) days following the date of the notice from the Company. The
Company shall deliver to Purchaser against delivery of the Shares, checks of the
Company payable to Purchaser and/or any other person obligated to transfer the
Shares in the aggregate amount of the Repurchase Price to be paid as set forth
in Section 4(b) above.
          (e) Deposit of Unvested Shares. Purchaser shall deposit with the
Company certificates representing the Unvested Shares, together with a duly
executed stock assignment separate from certificate in blank, which shall be
held by the Secretary of the Company. Purchaser shall be entitled to vote and to
receive dividends and distributions on all such deposited Shares.
          (f) Termination. The provisions of this Section 4 shall automatically
terminate and the Shares shall not be subject to the Repurchase Option (and thus
shall become Vested Shares) in accordance with Section 3(b) above.
          (g) Assignment. The Company may assign its Repurchase Option under
this Section 4 without the consent of the Purchaser.

2



--------------------------------------------------------------------------------



 



     5. Adjustments Upon Changes in Capital Structure. Subject to any required
action by the shareholders of the Company, in the event that the outstanding
shares of Common Stock of the Company are hereafter increased or decreased or
changed into or exchanged for a different number or kind of shares or other
securities of the Company by reason of a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock or any other
increase or decrease in the number of issued shares of Common Stock effected
without the receipt of consideration by the Company; provided, however that
conversion of any convertible securities of the Company shall not be deemed to
have been “effected without receipt of consideration,” then Purchaser shall be
entitled to new or additional or different shares of stock or securities, in
order to preserve, as nearly as practical, but not to increase, the benefits of
Purchaser under this Agreement, in accordance with the provisions of Section
13(a) of the Plan. Such new, additional or different shares shall be deemed
“Shares” for purposes of this Agreement and subject to all of the terms and
conditions hereof.
     6. Shares Free and Clear. All Shares purchased by the Company pursuant to
this Agreement shall be delivered by Purchaser free and clear of all claims,
liens and encumbrances of every nature (except the provisions of this Agreement
and any conditions concerning the Shares relating to compliance with applicable
federal or state securities laws), and the purchaser thereof shall acquire full
and complete title and right to all of such Shares, free and clear of any
claims, liens and encumbrances of every nature (again, except for the provisions
of this Agreement and such securities laws).
     7. Investment Representations. The Purchaser warrants and represents to the
Company as follows:
          (a) The Purchaser is purchasing the Shares solely for the Purchaser’s
own account for investment and not with a view to or for sale or distribution of
the Shares or any portion thereof and not with any present intention of selling,
offering to sell or otherwise disposing of or distributing the Shares or any
portion thereof. The Purchaser also represents that the entire legal and
beneficial interest of the Shares the Purchaser is purchasing is being purchased
for, and will be held for the account of, the Purchaser only and neither in
whole nor in part for any other person.
          (b) The Purchaser has heretofore received all such information as the
Purchaser deems necessary and appropriate to enable the Purchaser to evaluate
the financial risk inherent in making an investment in the Shares of the Company
and the Purchaser further represents and warrants that the Purchaser has
received satisfactory and complete information concerning the business and
financial condition of the Company in response to all inquiries in respect
thereof.
          (c) The Purchaser realizes that the purchase of the Shares is a highly
speculative investment and represents that the Purchaser is able, without
impairing the Purchaser’s financial condition, to hold the Shares for an
indefinite period of time and to suffer a complete loss on the investment.
          (d) The Purchaser understands that the Shares are restricted
securities within the meaning of Rule 144 promulgated under the Securities Act
of 1933, as amended; that the exemption from registration under Rule 144 will
not be available in any event for at least one (1) year from the date of sale of
the Shares to the Purchaser, and even then will not be available unless (i) a
public trading market then exists for the Shares of the Company, (ii) adequate
current public information concerning the Company is then available to the
public, (iii) the Purchaser has been the beneficial

3



--------------------------------------------------------------------------------



 



owner and the Purchaser has paid the full Purchase Price for the Shares at least
one (1) year prior to the sale, and (iv) other terms and conditions of Rule 144
are complied with; and that any sale of the Shares may be made by it only in
limited amounts in accordance with such terms and conditions, as amended from
time to time.
     8. Limitation of Company’s Liability.
          (a) The Company agrees to use its reasonable best efforts to obtain
from any applicable regulatory agency such authority or approval as may be
required in order to issue and sell the Shares to Purchaser pursuant to this
Agreement. The inability of the Company to obtain, from any such regulatory
agency, authority or approval deemed by the Company’s counsel to be necessary
for the lawful issuance and sale of the Shares hereunder and under the Plan
shall relieve the Company of any liability in respect of the failure to issue or
sell such Shares as to which such requisite authority or approval shall not have
been obtained.
          (b) The Company shall not be required to: (i) transfer on its books
any Shares of the Company which shall have been sold or transferred in violation
of any of the provisions set forth in this Agreement, or (ii) treat as owner of
such shares or to accord the right to vote as such owner or to pay dividends to
any transferee to whom such shares shall have been so transferred.
     9. Notices. Any notice, demand or request required or permitted to be given
under this Agreement shall be in writing and shall be deemed given when
delivered personally or three (3) days after being deposited in the United
States mail, as certified or registered mail, with postage prepaid, (or by such
other method as the Administrator may from time to time deem appropriate), and
addressed, if to the Company, at its principal place of business, Attention:
Chief Financial Officer, and if to the Purchaser, at his or her most recent
address as shown in the employment or stock records of the Company.
     10. Binding Obligations. All covenants and agreements herein contained by
or on behalf of any of the parties hereto shall bind and inure to the benefit of
the parties hereto and their permitted successors and assigns.
     11. Captions and Section Headings. Captions and section headings used
herein are for convenience only, and are not part of this Agreement and shall
not be used in construing it.
     12. Amendment. This Agreement may not be amended, waived, discharged, or
terminated other than by written agreement of the parties.
     13. Entire Agreement. This Agreement, the Notice of Grant and the Plan
constitute the entire agreement between the parties with respect to the subject
matter hereof and supersede all prior or contemporaneous written or oral
agreements and understandings of the parties, either express or implied.
     14. Assignment. Purchaser shall have no right, without the prior written
consent of the Company, to (i) sell, assign, mortgage, pledge or otherwise
transfer any interest or right created hereby, or (ii) delegate his or her
duties or obligations under this Agreement. This Agreement is made solely for
the benefit of the parties hereto, and no other person, partnership, association
or corporation shall acquire or have any right under or by virtue of this
Agreement.

4



--------------------------------------------------------------------------------



 



     15. Severability. Should any provision or portion of this Agreement be held
to be unenforceable or invalid for any reason, the remaining provisions and
portions of this Agreement shall be unaffected by such holding.
     16. Counterparts. This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one agreement and any
party hereto may execute this Agreement by signing any such counterpart. This
Agreement shall be binding upon Purchaser and the Company at such time as the
Agreement, in counterpart or otherwise, is executed by Purchaser and the
Company.
     17. Governing Law. This Agreement shall be construed in accordance with the
laws of the State of California without reference to choice of law principles,
as to all matters, including, but not limited to, matters of validity,
construction, effect or performance.
     18. No Agreement to Employ. Nothing in this Agreement shall affect any
right with respect to continuance of employment by the Company or any of its
subsidiaries. The right of the Company or any of its subsidiaries to terminate
at will the Purchaser’s employment at any time (whether by dismissal, discharge
or otherwise), with or without cause, is specifically reserved, subject to any
other written employment agreement to which the Company and Purchaser may be a
party.
     19. “Market Stand-Off” Agreement. Purchaser agrees that, if requested by
the Company or the managing underwriter of any proposed public offering of the
Company’s securities, Purchaser will not sell or otherwise transfer or dispose
of any Shares held by Purchaser without the prior written consent of the Company
or such underwriter, as the case may be, during such period of time, not to
exceed 180 days following the effective date of the registration statement filed
by the Company with respect to such offering, as the Company or the underwriter
may specify.
     20. Tax Elections. Purchaser understands that Purchaser (and not the
Company) shall be responsible for the Purchaser’s own tax liability that may
arise as a result of the acquisition of the Shares. Purchaser acknowledges that
Purchaser has considered the advisability of all tax elections in connection
with the purchase of the Shares, including the making of an election under
Section 83(b) under the Code; Purchaser further acknowledges that the Company
has no responsibility for the making of such Section 83(b) election. In the
event Purchaser determines to make a Section 83(b) election, Purchaser agrees to
timely provide a copy of the election to the Company as required under the Code.
     21. Legend. All certificates representing the Shares will bear the
following legend:
THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD, ASSIGNED,
TRANSFERRED, PLEDGED OR ENCUMBERED, EXCEPT IN CONFORMITY WITH THE TERMS OF A
RESTRICTED STOCK PURCHASE AGREEMENT BETWEEN CARDIOGENESIS CORPORATION (THE
“COMPANY”) AND THE REGISTERED HOLDER OF THE SHARES (OR HIS PREDECESSOR IN
INTEREST).
     22. Attorneys’ Fees. If any party shall bring an action in law or equity
against another to enforce or interpret any of the terms, covenants and
provisions of this Agreement, the prevailing party in such action shall be
entitled to recover from the other party reasonable attorneys’ fees and costs.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

                 
THE COMPANY:
      PURCHASER:    
 
               
CARDIOGENESIS CORPORATION
           
 
               
By:
               
 
 
 
     
 
   
Name:
               
 
 
 
     
 
(Print Name)    
Title:
               
 
 
 
     
 
   
 
               
 
          Address:    
 
               
 
         
 
   
 
               
 
         
 
   

6



--------------------------------------------------------------------------------



 



CONSENT AND RATIFICATION OF SPOUSE
     The undersigned, the spouse of
                                                            , a party t o the
attached Restricted Stock Purchase Agreement (the “Agreement”), dated as of
                                        , hereby consents to the execution of
said Agreement by such party; and ratifies, approves, confirms and adopts said
Agreement, and agrees to be bound by each and every term and condition thereof
as if the undersigned had been a signatory to said Agreement, with respect to
the Shares (as defined in the Agreement) made the subject of said Agreement in
which the undersigned has an interest, including any community property interest
therein.
     I also acknowledge that I have been advised to obtain independent counsel
to represent my interests with respect to this Agreement but that I have
declined to do so and I hereby expressly waive my right to such independent
counsel.

                 
Date:
               
 
 
 
     
 
(Signature)    
 
               
 
         
 
(Print Name)    

 